 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHUR PEREZ,                                      No. 2:19-cv-1295 KJN P
12                       Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    RALPH DIAZ, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel. Plaintiff filed a civil rights

18   complaint under 42 U.S.C. § 1983, and a motion for a temporary restraining order and

19   preliminary injunction seeking to enjoin the CDCR plan to merge Special Needs Yard inmates

20   with the general population at Avenal State Prison, where plaintiff is currently housed. For the

21   reasons stated herein, plaintiff’s motion for injunctive relief should be denied.

22   I. Plaintiff’s Allegations

23          In his complaint, plaintiff, a member of the general population, alleges that defendants are

24   acting with deliberate indifference to conditions posing a substantial risk of serious harm to

25   plaintiff by planning to merge Special Needs Yard (“SNY”) (formerly known as protective

26   custody) inmates with General Population (“GP”) inmates onto a yard known as a “Non-

27   Designated Programming Facility” (“NDPF”) Yard. (ECF No. 1 at 18.) On December 12, 2017,

28   defendant Allison, Director of the CDCR, wrote a department memo announcing the expansion of
                                                        1
 1   such merger. On July 19, 2018, inmate representatives submitted a group statement to defendant

 2   Warden Ndoh voicing concerns and objections to the proposed merger. On September 10, 2018,

 3   defendant Diaz, Secretary of the CDCR, wrote a memo setting a schedule for the merger, and

 4   scheduling Avenal State Prison for such merger in January of 2019. Plaintiff alleges that both

 5   courts and CDCR officials have long understood that SNY inmates cannot safely be housed with

 6   GP inmates, and there are well-documented incidents of violence when SNY inmates have been

 7   housed with GP inmates. Plaintiff argues that this merger will put plaintiff at serious risk of harm

 8   or injury, and violates his Eighth Amendment right to be protected from violence. Plaintiff seeks

 9   injunctive relief enjoining defendants from merging the SNY and GP inmates, as well as

10   declaratory relief.

11   II. Motion for Temporary Restraining Order/Preliminary Injunction

12           A. Legal Standards

13           Procedurally, a federal district court may issue emergency injunctive relief only if it has

14   personal jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See Murphy

15   Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a

16   party officially, and is required to take action in that capacity, only upon service of summons or

17   other authority-asserting measure stating the time within which the party served must appear to

18   defend.”). A temporary restraining order is an extraordinary measure of relief that a federal court

19   may impose without notice to the adverse party if, in an affidavit or verified complaint, the

20   movant “clearly show[s] that immediate and irreparable injury, loss, or damage will result to the
21   movant before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). The

22   standard for issuing a temporary restraining order is essentially the same as that for issuing a

23   preliminary injunction. Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7

24   (9th Cir. 2001) (analysis for temporary restraining orders and preliminary injunctions is

25   “substantially identical”).

26           “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter
27   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted); Epona v. Cty. of

28   Ventura, 876 F.3d 1214, 1227 (9th Cir. 2017) (same). Also, “the grant of a preliminary
                                                        2
 1   injunction is a matter committed to the discretion of the trial judge.” (internal quotation marks

 2   and citation omitted). “‘A plaintiff seeking a preliminary injunction must establish that he is

 3   likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

 4   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

 5   public interest.’” Glossip v. Gross, 135 S. Ct. 2726, 2736-37 (2015) (quoting Winter, 555 U.S. at

 6   20). “Under Winter, plaintiffs must establish that irreparable harm is likely, not just possible, in

 7   order to obtain a preliminary injunction.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d

 8   1127, 1131 (9th Cir. 2011).

 9           In addition, the PLRA requires prisoners to satisfy additional requirements when seeking

10   preliminary injunctive relief against prison officials:

11                   Preliminary injunctive relief must be narrowly drawn, extend no
                     further than necessary to correct the harm the court finds requires
12                   preliminary relief, and be the least intrusive means necessary to
                     correct that harm. The court shall give substantial weight to any
13                   adverse impact on public safety or the operation of a criminal justice
                     system caused by the preliminary relief and shall respect the
14                   principles of comity set out in paragraph (1)(B) in tailoring any
                     preliminary relief.
15

16   18 U.S.C. § 3626(a)(2). Section 3626(a)(2) places significant limits upon a court’s power to grant
17   preliminary injunctive relief to inmates, and “operates simultaneously to restrict the equity
18   jurisdiction of federal courts and to protect the bargaining power of prison administrators -- no
19   longer may courts grant or approve relief that binds prison administrators to do more than the
20   constitutional minimum.” Gilmore v. People of the State of California, 220 F.3d 987, 998-99 (9th
21   Cir. 2000).
22           B. Plaintiff’s Motion
23           In his motion, plaintiff claims he will be placed in a dangerous condition of confinement
24   posing a serious risk to his safety if he is housed with SNY inmates. Plaintiff argues it is well
25   documented that housing prisoners with safety concerns (SNY inmates) with GP inmates creates
26   an excessive risk of assault or death. (ECF No. 1 at 11.) He contends that there have been a
27   “prevalence of assaults” in situations where such mergers have occurred. Plaintiff argues that
28
                                                         3
 1   because defendants have stated such merger will take place at Avenal State Prison in plaintiff’s

 2   specific housing unit, plaintiff is threatened with irreparable harm, citing the declaration of Kim

 3   McGill, Organizer, Youth Justice Coalition. (ECF No. 1 at 12, citing 1 at 18-22.) Plaintiff

 4   maintains that these two populations have been separated for well over two decades due to safety

 5   concerns well-known by the CDCR. Further, plaintiff claims he will likely succeed on the merits

 6   of his claims because prison officials are required to protect inmates from known threats of

 7   violence and assaults by other inmates under the Eighth Amendment, and prisoners are not

 8   required to wait until an assault occurs before seeking relief, citing Farmer v. Brennan, 511 U.S.

 9   825, 833-34 (1994). (ECF No. 1 at 13.) Plaintiff argues that the public interest is always served

10   by requiring prison officials to obey the law and the Constitution.

11          C. Discussion

12          Federal Rule 65(b)(1) permits issuance of a temporary restraining order without notice to

13   the adverse party only if:

14                  (A) specific facts in an affidavit or a verified complaint clearly show
                    that immediate and irreparable injury, loss, or damage will result to
15                  the movant before the adverse party can be heard in opposition; and
16                  (B) the movant’s attorney certifies in writing any efforts made to give
                    notice and the reasons why it should not be required.
17

18   Plaintiff has not provided the certification required by this rule. Accordingly, the request for a
19   temporary injunction is defective and should be denied. Indeed, plaintiff filed his motion along
20   with his complaint, and therefore his complaint has not been screened, and no defendant has been
21   served with process. Until defendants have been served with process, this court lacks personal
22   jurisdiction over them, and may not grant the injunctive relief he seeks. See Fed. R. Civ. P.
23   65(d)(2); Murphy Bros, Inc., 526 U.S. at 350.
24          Plaintiff bases the alleged threat of harm on other “well-documented” but unidentified
25   incidents of violence that occurred when SNY prisoners attacked and assaulted GP prisoners or
26   vice versa. But he identifies no immediate threat to his own personal safety based on SNY
27   prisoners housed at Avenal who are about to be housed with plaintiff. An adequate showing of
28
                                                        4
 1   irreparable harm is the “‘single most important prerequisite for the issuance of a [temporary

 2   restraining order].’” Universal Semiconductor, Inc. v. Tuoi Vo, 2016 WL 9211685, at *2 (N.D.

 3   Cal. Nov. 29, 2016) (quoting Freedom Holdings, Inc. v. Spitzer, 408 F.3d 112, 114 (2d Cir.

 4   2005)). To successfully make that showing, the moving party must “demonstrate that irreparable

 5   injury is likely in the absence of an injunction.” Winter, 555 U.S. at 22 (emphasis preserved). A

 6   temporary restraining order issued on anything less is “inconsistent” with the “characterization of

 7   injunctive relief as an extraordinary remedy. . . .” Id.

 8          While plaintiff is correct that he does not have to wait until he is actually assaulted to state

 9   a claim and obtain relief, he is required to demonstrate he faces imminent and irreparable injury

10   to obtain preliminary injunctive relief. Plaintiff has not done so. Rather, he refers to memos from

11   past years, and alleges that the merger was to take place at Avenal State Prison in January of

12   2019. But he does not state that the merger has started, that he has been placed on a NDPF yard,

13   or demonstrate that he will be subject to immediate and irreparable harm if the requested

14   preliminary relief is not granted. Plaintiff is required to demonstrate he faces imminent harm.

15   Caribbean Marine Servs. Co., Inc. v. Baldridge, 844 F.2d 668, 674 (9th Cir. 1988). This requires

16   that plaintiff allege “specific facts in an affidavit or a verified complaint [which] clearly show” a

17   credible threat of “immediate and irreparable injury, loss or damage.” Fed R. Civ. P. 65(b)(1)(A).

18   Plaintiff has not made this showing. “Speculative injury does not constitute irreparable injury

19   sufficient to warrant granting a preliminary injunction.” Caribbean Marine, 844 F.2d at 674.

20          Plaintiff provides the declaration of Kim McGill, an Organizer with the Youth Justice
21   Coalition, describing the association’s efforts to challenge the CDCR’s implementation of the

22   NDPF Yards, based on their safety concerns. (ECF No. 1 at 18-21.) While the court is

23   sympathetic to plaintiff’s safety concerns, McDill’s affidavit does not clearly demonstrate that

24   plaintiff currently faces an “immediate and irreparable loss or injury.” See Fed. R. Civ. P.

25   65(b)(1); Winter, 555 U.S. at 22. Generalized allegations of past incidents of violence fail to

26   show that plaintiff has been assigned to a merged yard and faces imminent harm. Rather, his
27   allegations show defendants have a plan to merge GP inmates with SNY inmates at Avenal State

28   Prison, and plaintiff fears the potential for an attack should he be placed on such a NDPF yard.
                                                         5
 1   But such allegations fail to establish that plaintiff currently faces the type of immediate and

 2   credible threat of irreparable harm necessary to justify extraordinary injunctive relief at this stage

 3   of the case. Goldie’s Bookstore, Inc. v. Superior Court of State of Cal., 739 F.2d 466, 472 (9th

 4   Cir. 1984) (“Speculative injury does not constitute irreparable injury.”); Montalvo v. Diaz, 2019

 5   WL 1242445, *6 (S.D. Cal. March 18, 2019) (prisoner failed to show he currently faces

 6   immediate and irreparable harm based on his transfer to an NDPF facility); Rigsby v. State, 2013

 7   WL 1283778, at *5 (D. Ariz. Mar. 28, 2013) (denying prisoner’s motion for temporary restraining

 8   order based on fear of potential future injury based on past assaults); Chappell v. Stankorb, 2012

 9   WL 1413889, at *2 (E.D. Cal. Apr. 23, 2012) (denying injunctive relief where prisoner’s claims

10   of injury based on current or future housing decisions were nothing “more than speculative.”),

11   report and recommendation adopted, 2012 WL 2839816 (E.D. Cal. July 9, 2012). “A presently

12   existing actual threat must be shown, although the injury need not be certain to occur.” Chappell,

13   2012 WL 1413889, at *3 (citations omitted).

14             For all of the above reasons, plaintiff’s motion for temporary restraining order and

15   preliminary injunction should be denied.

16             In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

17   directed to assign a district judge to this case; and

18             IT IS RECOMMENDED that plaintiff’s motion for emergency injunctive relief (ECF

19   No. 1) be denied.

20             These findings and recommendations are submitted to the United States District Judge
21   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

22   after being served with these findings and recommendations, plaintiff may file written objections

23   with the court and serve a copy on all parties. Such a document should be captioned

24   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

25   failure to file objections within the specified time may waive the right to appeal the District

26   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
27   Dated: July 17, 2019
     /pere1295.tro
28
                                                         6
